Citation Nr: 1707252	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  10-13 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for left knee chondromalacia and degenerative joint disease, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for right knee chondromalacia and degenerative joint disease, status post arthrotomy, currently evaluated as 10 percent disabling.

3.  Entitlement to a separate rating for painful limitation of motion of the right knee.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from May 1969 to August 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO in Atlanta, Georgia has since assumed jurisdiction.

In an October 2013 decision, the Board remanded the case to provide the Veteran with a Board videoconference hearing.  In April 2014, the Board again remanded the case to the AOJ for additional development and adjudication.  The case has since been returned to the Board for appellate review. 

The Veteran testified before a Veterans Law Judge during a videoconference hearing in January 2014.  A transcript from that proceeding is associated with the Virtual VA file.  The Veterans Law Judge who held the hearing is no longer employed by the Board.  Thus, in January 2017, the Veteran was informed that the Veterans Law Judge was not available to participate in his appeal and given the opportunity to have another hearing.  The Veteran was told that if he did not respond, the Board would assume he did not want a hearing and proceed with deciding his appeal.  He was given 30 days to respond, and he did not respond.  Thus, the Board will decide the appeal.  

The Board notes that the Veteran was previously represented by the Disabled American Veterans.  In January 2015, he changed his representation to the Georgia Department of Veterans Services.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.  The record reflects that a February 2016 VA Counseling Record - Narrative Report as well as VA examinations dated in December 2014 and July 2015 were associated with the claims file after the July 2014 supplemental statement of the case.  The Veteran has not provided a waiver of the RO's initial consideration of this evidence.  38 C.F.R. § 20.1304(c).  As the information within these records is either irrelevant or duplicative of the other evidence of record, the Board finds that a waiver is not necessary.

The Board notes that the Veteran filed a claim for a total disability rating based on individual unemployability (TDIU) in February 2015.  However, the Veteran has not asserted that he is unemployable due to his service-connected right or left knee disability.  Instead, the Veteran reported that he was unable to work as a result of his diabetes mellitus, renal insufficiency, and hypertension.  See February 2015 Veteran's Application for Increased Compensation Based on Unemployability.  Consequently, the matter of entitlement to TDIU is not raised in the context of the instant appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In addition, the record shows that the RO denied entitlement to TDIU in a February 2016 rating decision.  The Veteran subsequently filed a notice of disagreement (NOD) with respect to that decision in February 2016.  By way of a March 2016 letter, the RO acknowledged receipt of the NOD and informed the Veteran that as he had selected to have a Decision Review Office (DRO) assigned to his case, the DRO would review the materials in the record which may lead to requesting additional evidence and possible participation in an informal conference.  The DRO would then make a new decision and the Veteran would be notified of the decision by letter or provided a Statement of the Case.  As the electronic record indicates that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable with respect to this issue and this matter remains under the jurisdiction of the RO at this time.

The issue of entitlement to service connection for a low back disorder, to include as secondary to the service-connected right and/or left knee disability, has been raised by the record, but has not been adjudicated by the AOJ.  See January 2014 Board hearing transcript and written statement.  The Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected left knee disability has been manifested by no less than 90 degrees of flexion and 0 degrees of extension, without x-ray evidence of involvement of two or major joints or two or more minor joint groups with occasional incapacitating exacerbations.

2.  Throughout the appeal period, the Veteran's service connected right knee disability has been manifested by no less than 80 degrees of flexion and 0 degrees of extension, without evidence of moderate recurrent subluxation or lateral instability.

3.  On and after May 12, 2014, the Veteran was shown to have x-ray evidence of arthritis and painful limitation of motion of the right knee joint, warranting no higher than a minimum 10 percent disability rating.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than the currently assigned 10 percent for left knee chondromalacia and degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5003 (2016). 

2.  The criteria for a disability rating higher than the currently assigned 10 percent for right knee chondromalacia and degenerative joint disease, status post arthrotomy, have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).

3.  On and after May 12, 2014, the criteria for a 10 percent rating, but no higher, for painful limitation of motion of the right knee have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5003 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The duty to notify in this case was satisfied by a letter sent to the Veteran dated in November 2007.  This letter was also provided prior to the initial decision on the claim by the AOJ in April 2008.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Accordingly, the Board finds that VA's duty to notify the Veteran is satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  
In this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Veteran was also afforded VA examinations in February 2008 and May 2014 in connection with the claim on appeal.

The Board instructed the AOJ to provide the Veteran with a Board videoconference hearing in its October 2013 remand.  As noted above, the Veteran testified at a hearing before a Veterans Law Judge in January 2014.  

In the Board's April 2014 remand, the Board instructed the AOJ to contact the Veteran to obtain any outstanding VA treatment records be acquired.  The record shows that outstanding VA treatment records were subsequently obtained and associated with the claims file.

In addition, the April 2014 remand directed the AOJ to obtain a VA examination to assess the current severity and manifestations of the Veteran's right and left knee disabilities.  Such an examination was conducted in May 2014.  The Board finds that this examination is adequate as it provides all the necessary information to rate the Veteran's disability under the relevant diagnostic codes.  Accordingly, the Board finds the AOJ has substantially complied with the instructions of the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where there was substantial compliance with the Board's remand instructions).

Moreover, there is no evidence indicating that there has been a material change in the severity of the Veteran's bilateral knee disabilities since he was last examined in May 2014.  The record does not suggest a worsening of the right or left knee since that time.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  As such, the Board finds that there is adequate medical evidence of record to make a determination on the claim.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary in order for a rating to accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) ("The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.").  The Board notes that the Veteran's increased rating claim was received on November 1, 2007.  Therefore, the period for consideration on appeal began on November 1, 2006, one year prior to the date of receipt of his increased rating claim.  38 C.F.R. § 3.400(o)(2) (2016).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability of the musculoskeletal system is primarily the inability, due to damage of inflection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part of which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2016).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); c.f. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Mitchell, 25 Vet. App. 32.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the Rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).

A veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.  VAOPGCPREC 23-97.

If a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98.  In addition, a hypothetical situation was considered in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  

In addition, separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for limitation of the same joint, as long as both ranged of motion are compensable in degree.  VAOPGCPREC 9-2004 (September 17, 2004).

In this case, the Veteran's right knee is assigned a 10 percent disability rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  The left knee is assigned a 10 percent rating under Diagnostic Code 5003 for degenerative arthritis.

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups warrants a 10 percent rating and a 20 percent rating is warranted when there is x-ray evidence of involvement of two or major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

Under Diagnostic Code 5260, a noncompensable evaluation is contemplated for flexion limited to 60 degrees.  A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees, and a 20 percent disability evaluation is appropriate when flexion is limited to 30 degrees.  A 30 percent disability rating is warranted when flexion is limited to 15 degrees, which is the maximum evaluation available under Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees, and a 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  When there is limitation of extension to 15 degrees, a 20 percent evaluation is warranted.  A 30 percent rating will be assigned for extension limited to 20 degrees, and a 40 percent rating is contemplated for limitation of extension to 30 degrees.  A 50 percent disability evaluation is warranted for extension limited to 45 degrees.

The regulations provide that a normal range of motion of the knee is 0 degrees on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, Plate II.  

Evaluations of the knee are not limited to limitation of motion under the Rating Schedule.  Under Diagnostic Code 5257, a 10 percent disability rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability rating is warranted when there is moderate recurrent subluxation or lateral instability, and a 30 percent disability rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Under Diagnostic Code 5259, a 10 percent disability evaluation is assigned for the symptomatic removal of semilunar cartilage.

Under Diagnostic Code 5262, pertaining to impairment of the tibia and fibula, a 10 percent disability rating is assigned for malunion with slight knee or ankle disability, and a 20 percent rating is warranted for malunion with moderate knee or ankle disability.  A 40 percent disability rating is appropriate where there is nonunion of the tibia and fibula with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  Under Diagnostic Code 5263, a 10 percent disability rating is assigned for acquired, traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.  38 C.F.R. § 4.71a, Diagnostic Code 5263. 

Background 

In April 2007, a VA treatment record noted that the Veteran reported intermittent bilateral knee pain that was worse in the right knee.  The Veteran rated the pain as at a 5 to 6 out of 10.  He suffered from a throbbing and grinding sensation that was exacerbated by prolonged standing and long drives.  The Veteran was able to obtain mild relief from Tylenol.  The left knee was nontender.  The physical examination revealed a right knee surgical scar.  There was no redness or warmth in the right knee, but there was tenderness in the patellar tendon area.  The range of motion was normal.  The assessment was chronic right knee pain with a history of surgery and possible degenerative joint disease.  It was noted that patellofemoral pain syndrome needed to be ruled out.

A September 2007 VA treatment record noted the Veteran's report that he was out of medication for his chronic bilateral knee pain.  A review of the musculoskeletal system showed no muscle weakness, numbness, tingling, or arthralgia.  The assessment was knee pain.

In February 2008, a VA examination was conducted to evaluate the Veteran's right and left knee disabilities.  The Veteran's gait was described as normal and without a limp.  He did not use assistive devices.

The Veteran reported chronic bilateral knee pain that occurred on a daily basis.  The pain was located around his right knee patella and both under and above his left knee patella.  The pain could range from a 4 to 8 out of 10.  He also reported having flare ups of bilateral knee pain that were a 10 out of 10 in severity.  These flare ups occurred 3 to 4 times a week and lasted for 3 to 4 hours with the use of Vicodin.  In addition, the Veteran described symptoms of weakness, stiffness, and heat in both knees.  In the right knee, he reported monthly instability.  In the left knee, he stated that his knee occasionally gave way, but he denied falling as a result.  The Veteran also reported lack of endurance and fatigue in the left knee, but he denied these symptoms in the right knee.  In addition, the Veteran informed the examiner that the right knee often popped.  He denied having swelling, redness, or locking in either knee.  

The Veteran's bilateral knee pain could be caused by activities such as standing for over an hour or sitting for 30 to 60 minutes in an upright chair.  The examiner observed that the Veteran did not sit or squat as a result of the pain.  Alleviating factors included avoiding certain activities, lying down to stretch out his legs, and taking Vicodin once a day.  The examiner noted that the Veteran no longer played basketball, raced motorcycles, swam, climbed ladders, or kneeled.  In addition, he avoided climbing stairs as his knees were worse with this activity.  The Veteran had full-time employment at the time of the examination.  He did not have working restrictions due to pain or injury, and his employer allowed him to sit if his knees were bothersome.

Both knees had a full range of motion with 140 degrees of flexion and 0 degrees of extension.  The Veteran was able to squat to 10 degrees, and he complained of pain at 110 degrees of squatting.  Audible popping was noted by the examiner, especially in the right knee.  The examiner determined that there was bilateral patellofemoral crepitus with the flexion and extension of both knees.
  
The examiner noted that pain on repetitive use had the primary functional impact on the Veteran's knees.  However, there was no additional loss in range of motion due to pain after three repetitions.  The examiner also stated that there were no objective findings of fatigability, weakness, lack of endurance, or incoordination of the bilateral knees.

The Veteran had bilateral tenderness to palpation of the patellofemoral grind, and the patellar apprehension test was positive.  The inferior facet of the left knee cap was painful, and the inferolateral facet of the right patella was painful to palpation.
The distal thigh measurements were 16.5 inches bilaterally.  Neither the right nor the left knee had any heat, redness, or soft tissue swelling.  There was no ligament laxity in response to varus or valgus stressing at 0 and 30 degrees flexion.  The anterior and posterior drawer signs as well the McMurray's test were negative bilaterally.  The examiner stated that the Veteran knees were stable without subluxation.  

The examiner also discussed the Veteran's surgical history.  Before active service, the Veteran had a bone-like spur removed from the medial upper aspect of his left tibia, a procedure that the examiner opined could have been an osteochondroma.  The Veteran also reported that he had an arthrotomy surgery performed on the right knee during service.  Later in 1989, he underwent a right knee arthroscopy.
Upon examination, the examiner noted that there was a 3 inch scar medially below the joint line of the left knee.  The right knee also had a 4 inch scar over the lateral joint line. 

A February 2008 x-ray report associated with the examination documented an impression of mild degenerative joint disease of both knees.  The examiner diagnosed right knee chondromalacia patella and mild degenerative joint disease, status post lateral compartment debridement.  The Veteran also received a diagnosis of left knee chondromalacia patella with mild degenerative joint disease.

Following this examination, a July 2008 VA treatment record noted that the Veteran complained of having bilateral knee pain for three days.  He was out of pain medication, and he denied a recent injury.  The record stated that he had full range of motion.  In September 24, 2008, a VA treatment record stated that the Veteran experienced pain with standing and squatting.  He had no effusion, giving way, or locking.  The Veteran still did not use any assistive devices.  Physical examination showed bilateral knee tenderness to palpation of the infrapatella, and minimal crepitus of the right medial knee, however, the Lachmans and McMurray tests were negative, there was no effusion, and the collateral ligaments were intact.  The assessment was chronic knee pain and patellar tendonitis.

An x-ray of both knees was subsequently conducted by VA on September 25, 2008.  The report stated in the impression that there were mild degenerative changes symmetrically with slight diffuse joint narrowing that was unchanged from the findings of the February 2008 x-ray report.  There was no fracture, dislocation, joint effusion, abnormal soft tissue, or foreign body.  After the x-ray was conducted, the Veteran was fitted with bilateral knee braces.

In November 2008, a VA treatment record noted the Veteran's report of throbbing bilateral knee pain and swelling.  The record noted that he was discharged to home with a strong gait.  In December 2008, the Veteran reported right knee swelling.  He also stated that both knees swelled up periodically.  In addition, he described achy right knee pain and burning left knee pain.  There was no pain to palpation.  
An examination of the bilateral knees revealed no swelling, effusion, or ligament laxity.  The posterior/anterior drawer testing and the McMurray's test were negative.  The record stated that his range of motion was "ok."  The assessment was bilateral knee osteoarthritis.

Later in December 2008, a VA treatment record stated that there was crepitus over the bilateral knees.  No effusion was present.  The Veteran had a full range of motion and normal muscle strength (5 out of 5).  The assessment was bilateral knee pain and worsening degenerative joint disease.

In his March 2010 VA Form 9, the Veteran stated this daily bilateral knee pain was an 8 out of 10 in severity.  He also reported that he could not kneel, squat or ascend or descend stairs.  

In a July 2010 VA treatment record, the Veteran complained of worsening knee pain.  He reportedly experienced locking and giving way in both knees on a daily basis.  The Veteran denied symptoms of redness or swelling.  The record noted that there was crepitus over both knees, but no effusion or erythema was present.  The Veteran also had normal muscle strength bilaterally.  The assessment was bilateral knee pain and worsening degenerative joint disease.  An x-ray report from this date for the bilateral knees stated in the impression that the knee x-rays were unremarkable.

In April 2011, the report from a VA x-ray of the Veteran's bilateral knees stated that there were mild degenerative changes affecting the knees.  No fracture or subluxation was identified.

The Veteran reported in a May 2012 VA treatment record that his knees hurt.  There was no noticeable limp.  The assessment was knee pain.  In January 2013, the Veteran reported than he had bilateral knee pain that was an 8 out of 10 in severity. By March 2014, the pain was a 7 out of 10.

During the January 2014 Board hearing, the Veteran testified that he suffered from daily bilateral knee pain that was either a 7 or 8 out of 10.  See January 2014 Board Hearing Transcript (Tr.), page 6.  He stated that his knees constantly ached.  See Tr., page 11.  The Veteran described being unable to bend his knees without pain and stated that he was limited to 90 degrees of flexion bilaterally.  See Tr., page 6-7.  In addition the Veteran reported popping and clicking in both knees, stating that his doctor told him that he had lost cartilage in both knees.  See Tr., page 8.  The Veteran reported that he had fallen 6 to 7 times in the past few months as a result of both of his knees giving way.  See Tr., page 8.  In addition, his knees would swell 3 times a week.  See Tr., page 8.  He was only able to walk a half a mile and could not stand for more than 10 to 15 minutes.  See Tr., page 9-10.  The Veteran also stated that he could not squat or climb stairs or ladders.  See Tr., page 10.  He treated his pain with Vicodin and Hydrocodone.  See Tr., page 5.

Another VA examination was conducted in connection with the Veteran's claim on May 12, 2014.  The Veteran reported bilateral knee pain.  He informed the examiner that it was difficult for him to kneel, and his knees would occasionally swell.  The examiner also noted that the Veteran occasionally used a cane for support if he was going out.  The examination revealed that there was mild crepitus in both knees.  The Veteran did not have tenderness or pain to palpation for the joint line or soft tissues of either knee.

Range of motion testing showed that the right knee was limited to 80 degrees of flexion with objective evidence of pain beginning at 80 degrees.  The left knee had 90 degrees of extension with objective evidence of pain beginning at 90 degrees.  The Veteran had 0 degrees of extension bilaterally with objective evidence of pain at 0 degrees.  There was no additional limitation in range of motion following repetitive use testing.  The examiner noted that the Veteran experienced functional loss and/or functional impairment bilaterally in the form of weakened movement and pain on movement.

During the examination, the examiner documented the Veteran's report of flare ups that occurred with activities or when trying to stand up while seated.  The examiner also stated that she could not determine or accurately estimate the degree of limitation of motion with flare-ups of pain, fatigue, weakness or incoordination, without resorting to speculation.  The examiner explained that the degree of range of motion is determined objectively by the clinical provider, and the measurements cannot be determined without direct contact with the Veteran.  The Board finds that this opinion is adequate as the examiner provided a sufficient supporting rationale to support her opinion that an opinion could not be rendered without resorting to mere speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

Muscle strength testing showed active movement against some resistance (4 out of 5) bilaterally for both flexion and extension.  Joint stability testing, including the anterior stability (Lachman test), posterior instability (posterior drawer test), and medial-lateral instability (varus/valgus stressing), was normal for both knees.  There was no evidence or history of patellar subluxation, including x-ray evidence. 

There was no functional impairment of an extremity such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.  The examiner also determined that the Veteran did not have and had never suffered from "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The Veteran had not experienced any meniscal conditions or surgical procedures related to a meniscal condition.  In addition, the Veteran had not had a total knee joint replacement.    

The examiner noted the Veteran's previous right knee surgeries that were conducted in 1973 and 1989.  The examiner documented that the right knee had a healed scar measuring 11 centimeters that was not painful to palpation.  It was superficial and stable.  However, the Veteran did not have any relevant scars (surgical or otherwise) that were painful and/or unstable, or with the total area of all related scars greater than 39 square centimeters (6 square inches).  

An x-ray of the bilateral knees conducted in conjunction with the examination stated in the impression that there was mild degenerative change of the knees.  In addition, there was atherosclerotic vascular calcification.  The examiner noted that imaging studies of the knee documented bilateral degenerative arthritis.  The diagnoses were bilateral chondromalacia and degenerative joint disease of the bilateral knees.  The examiner opined that the Veteran's knee disabilities did not impact his ability to work.

The record also contains a February 2016 VA Counseling Record - Narrative.  This record contains findings that are consistent with the previous reports made the Veteran.  The record noted that the Veteran avoided kneeling, crouching/crawling, and squatting.  Prolonged standing, walking, kneeling, and squatting increased his bilateral knee symptoms.

Analysis

As noted above, the Veteran's right knee is rated as 10 percent disabling under Diagnostic Code 5257.  The left knee is rated as 10 percent disabling under Diagnostic Code 5003.

The Board will first evaluate whether a higher or separate rating is warranted for the right or left knee under Diagnostic Code 5003.  Considering the guidance from VA's Office of General Counsel and the provisions of 38 C.F.R. § 4.59, the right knee disability warrants a separate 10 percent rating based on painful motion as of May 12, 2014.  See VAOPGCPREC 9-98 (finding that a separate rating for arthritis could be based on x-ray findings and painful motion under 38 C.F.R. § 4.59).  The Board notes that there were x-ray findings of right knee arthritis as early as February 2008.  However, objective confirmation of limitation of motion was not documented until the May 2014 VA examination.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (holding that painful motion of a major joint or group of minor joints caused by degenerative arthritis is deemed to be limited motion such that a minimum compensable rating is warranted under Diagnostic Code 5003).  The Veteran was repeatedly noted to have a normal range of motion before the May 2014 VA examination.  See April 2007 VA treatment record, February 2008 VA examination; July 2008 VA treatment record, December 2008 VA treatment record.  Although the Veteran reported limitation of motion during the January 2014 Board hearing, Diagnostic Code 5003 requires that the limitation of motion be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

However, the evidence of record from this period does not support a higher rating for either the right or left knee under Diagnostic Code 5003.  During this period, there was no x-ray evidence of involvement of two or major joints or two or more minor joint groups with occasional incapacitating exacerbations.  Thus a rating higher than 10 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (2016).

The Board will next consider whether a higher or separate rating is appropriate under Diagnostic Code 5257.  Throughout the appeal period, there have been no findings of recurrent subluxation or lateral instability, and joint stability testing for both the right and left knee have been normal.  See February 2008 VA examination, November 2008 VA treatment record, May 2014 VA examination.  Thus, despite the Veteran's testimony that his knees could give way, the objective evidence indicates that he does not have lateral instability or subluxation in his knees.  The Board acknowledges that the Veteran is competent to describe the sensation of locking, instability, or giving way and finds that his statements are credible in this respect.  Here, however, the Board finds that the medical findings reported by skilled professionals who are trained in knowing what constitutes instability and subluxation are more probative and outweigh lay evidence in making a determination on these symptoms.  As such, the evidence of record does not support the award of a separate rating for the left knee under Diagnostic Code 5257.  In addition, the Board does not find that the Veteran had moderate or severe recurrent subluxation or lateral instability in the right knee to warrant a higher rating under Diagnostic Code 5257.  

In considering the criteria of Diagnostic Code 5261, the Board finds that the evidence of record shows that the Veteran had no limitation of extension in either the right or left knee during this period, including after repetitive motion testing.  There was no evidence that pain limited the Veteran's bilateral extension in any way.  Thus, a higher rating based on limitation of extension of the right or left knee under Diagnostic Code 5260 is not warranted.

The Board additionally finds that a rating in excess of 10 percent under Diagnostic Code 5260 is not warranted any at time during the appeal period.  At most, the Veteran's right knee flexion has been limited to 80 degrees, and his left knee flexion has been limited to 90.  Thus, the Veteran's right and left knee have not demonstrated a limitation of flexion of 60 degrees to warrant even the minimum noncompensable rating under Diagnostic Code 5260.  

The Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain, weakness, fatigability, incoordination, or pain on movement.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca.  Although the Veteran testified that he experienced flare ups and bilateral knee pain with his range of motion, the evidence shows that these symptoms did not limit or compromise the range or quality of motion in either knee beyond the limitations already specified, including on repetitive motion.  In addition, while the Veteran was documented to have functional loss in the form of weakened movement in May 2014, the Veteran was noted to have bilateral lower extremity strength of no less than 4 out of 5 during this period.  Thus, a rating greater than 10 percent is not warranted on the basis of functional loss.  The Board finds that the 10 percent ratings already assigned account for this level of functional impairment.

While the Veteran's bilateral knee disabilities have been manifested by painful motion, swelling, locking, and weakness, the evidence of record does not support a finding that the Veteran has dislocation of the semilunar cartilage of either knee to warrant a higher rating under Diagnostic Code 5258.  Moreover, the Board finds that the Veteran may not be assigned separate ratings under Diagnostic Code 5258 and Diagnostic Code 5003 (painful limitation of motion).  The bilateral knee pain and locking that are contemplated by Diagnostic Code 5258 constitute forms of limitation of motion.  Therefore, assigning separate ratings under both Diagnostic Code 5258 and Diagnostic Code 5003 would violate the prohibition against pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

The Board also finds that Diagnostic Code 5259 is not applicable as the evidence does not reflect that the Veteran underwent a meniscotomy or that the right or left knee disabilities have otherwise been manifested by removal of the semilunar cartilage.  In addition, as the evidence from this period does not reflect that the Veteran had any ankylosis in the right or left knee, the Veteran is not entitled to a higher rating under Diagnostic Code 5256.  Diagnostic Code 5262 also does not apply in this case as the evidence does not demonstrate impairment of the right or left tibia or fibula, specifically malunion or union.  Diagnostic Code 5263 is additionally not for application as findings of genu recurvatum were not documented during this period.

The Board has considered whether a separate compensable rating is warranted for scarring of the right or left knee.  The record shows that a July 2014 rating decision granted the Veteran a separate noncompensable rating for his right knee residual surgical scar, status post arthrotomy, effective from November 1, 2007.  The February 2008 VA examiner documented a left knee scar measuring 3 inches, and a right knee scar measuring 4 inches.  During the May 2014 VA examination, the right knee scar was 11 centimeters.  The May 2014 VA examiner also found that the Veteran did not have any relevant scars that were painful and/or unstable, and the total area of all related scars was not greater than 39 square centimeters (6 square inches).  The Board notes that is unclear from the February 2008 VA examination report whether the left knee scar was associated with the reported left knee surgery that was conducted before active service.  Nevertheless, the evidence of record from this appeal period does not reflect that the Veteran had right or left knee scars of the severity and/or size to warrant a separate compensable rating under the rating criteria pertaining to scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  Based on this evidence, a compensable rating for the right or left knee scars is not warranted.  

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's left or right knee disability is exceptional or unusual to a degree that would warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Making this determination requires a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and no extraschedular referral is required as the assigned scheduler evaluation is adequate.  See id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  In the alternative, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found to be inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provide by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the left and right knee disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's chief complaints of pain and functional loss are fully considered in the disability ratings assigned.  Moreover, there are higher ratings available under the diagnostic codes for various symptoms of the bilateral knee disabilities, but the Veteran's right and left knee disabilities are not productive of such manifestations.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected right and left knee disabilities under the provisions of 38 C.F.R. 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App 111 (2008). 


ORDER

Entitlement to an increased disability rating for left knee chondromalacia and degenerative joint disease, currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased disability rating for right knee chondromalacia and degenerative joint disease, status post arthrotomy, currently evaluated as 10 percent disabling, is denied.

On and after May 12, 2014, a disability rating of 10 percent for painful limitation of motion of the right knee is granted.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


